DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The Office Action is in response to the Applicant's reply filed July 1, 2021 to the office
action made on April 1, 2021.
Applicant's arguments over the 35 U.S.C. 102(a) rejection of claims 5, 19 and 29-32 over Wen et al., (“Identification of Regulators of Polyploidization Presents Therapeutic Targets for Treatment of AMKL,” Cell, 150, pp. 575-589, August 3, 2012) is not persuasive. Therefore, the rejection is herewith maintained.   Applicant argues “nowhere does Wen et al. describe selectively killing cancer cells by apoptotic cell death by dimethyl-fasudil (DMF) as currently claimed. Instead Wen et al. describes the increase of differentiation markers and irreversible proliferative arrest by DMF in a particular type of leukemia, acute megakaryoblastic leukemia (AMKL). In addition, Wen et al. does not teach cancer cells that have been or are determined to express MYC above a base level. Thus, Wen does not teach every element of the claimed invention and cannot anticipate the claimed invention.” The Examiner points out that Wen et al. clearly teaches “Moreover, we find that dimethylfasudil (diMF, H-1152P) selectively increased polyploidization, mature cell-surface marker expression, and apoptosis of malignant megakaryocytes.” (See abstract).  Solely to respond to Applicants arguments regarding the MYC expression, the Examiner points to Delgado et al. (Myc roles in hematopoiesis and leukemia. Genes Cancer. 2010;1(6):605-616. doi:10.1177/1947601910377495).  Delgado et al. teaches “When transgenic mice overexpress c-Myc or N-Myc in mature cells from the lymphoid MYC deregulation is recurrently found in many types of human lymphoma and leukemia. Whereas MYC is deregulated by translocation in Burkitt lymphoma and, less frequently, other types of lymphoma, MYC is frequently overexpressed in acute lymphoblastic and myeloid leukemia, through mechanisms unrelated to chromosomal translocation, and is often associated with disease progression.”(See abstract) “The involvement of c-Myc in megakaryocytic differentiation is confirmed in transgenic mice with c-Myc overexpressed in the megakaryocytic lineage... These mice show an increase in low-ploidy megakaryocytes owing to enhanced proliferation and survival, along with the blocking of differentiation.” (p610, first column, para 1) The Examiner maintains that Wen’s teaching of treatment of oncogene bearing cells with dimethy-fasudil in treatment of acute megakaryoblastic leukemia anticipates the method for selectively killing cancer cells comprising: contacting said cancer cells with the ROCK inhibitor, dimethylfasudil,  in an amount sufficient to kill said cancer cells by apoptotic cell death; wherein said cancer cells have been or are determined to express MYC above a base level; wherein the base level is MYC expression in corresponding non-cancer cells.
Applicant's arguments over the 35 U.S.C. 103(a) rejection of claims 5, 14, 16-17 and 21-32 over Mali et al. (Rho Kinase Inhibitors as Potential Therapeutic Agents for Oncogenic KIT, FLT3, and BCR-ABL Induced Leukemogenesis. Blood Nov 2009, 114 (22) 3909) in view of ZHANG, et. al (ROCK Has a crucial role in regulating prostrate tumor growth through interaction with c-Myc. Oncogene. December 2014, Vol 33, No. 49, pages 5582-5591) is not persuasive. Therefore, 
Applicant's arguments over the 35 U.S.C. 103(a) rejection of claims 5, 14, and 16-32 over Mali et al. (Rho Kinase Inhibitors as Potential Therapeutic Agents for Oncogenic KIT, FLT3, and BCR-ABL Induced Leukemogenesis. Blood Nov 2009, 114 (22) 3909) in view of ZHANG, et. al (ROCK Has a crucial role in regulating prostrate tumor growth through interaction with c-Myc. Oncogene. December 2014, Vol 33, No. 49, pages 5582-5591), and Li et al. (A global transcriptional regulatory role for c-Myc in Burkitt's lymphoma cells. Proc Natl Acad Sci U S A. 2003;100(14):8164-8169) is not persuasive. Therefore, the rejection is herewith maintained. Applicant argues the rejections together.  See response below.

Applicant's arguments over the 35 U.S.C. 103(a) rejection of claims 5, 14, 16-17 and 21-32  over Wen et al., (“Identification of Regulators of Polyploidization Presents Therapeutic Targets for Treatment of AMKL,” Cell, 150, pp. 575-589, August 3, 2012) in view of ZHANG, et. al (ROCK Has a crucial role in regulating prostrate tumor growth through interaction with c-Myc. Oncogene. December 2014, Vol 33, No. 49, pages 5582-5591) ) is not persuasive. Therefore, the rejection is herewith maintained. Applicant argues the rejections together.  See response below.

Applicant's arguments over the 35 U.S.C. 103(a) rejection of claims 5, 14, and 16-32 over Wen et al., (“Identification of Regulators of Polyploidization Presents Therapeutic Targets for Treatment of AMKL,” Cell, 150, pp. 575-589, August 3, 2012)in view of ZHANG, et. al (ROCK Has 
Applicant reiterates arguments that Myc is a substrate of ROCK and activated by ROCK, would not lead one of skill to expect that a cancer with Myc overexpression would be specifically killed by contact with DMF,  given the complexity of Myc signaling and the general differences in cell motility and proliferation pathways verses survival and apoptotic pathways in cancer cells. A synthetic lethal interaction as claimed between ROCK inhibitors and Myc in cancer cells with abnormalities in MYC, is a highly specific functional interaction that cannot be predicted by simply showing that two proteins physically interact and activate each other. and Zhang et al. states Rock inhibition has little influence on cell death as treatment does not induce apoptosis or necrosis. Nothing in Zhang teaches that inhibition of ROCK would cause lethality of cancer cells that have a MYC abnormality. In fact, Zhang et al. instead states to the contrary that: “It should be noted that ROCK inhibition had little influence on cell death, as Y27632 treatment did not induce apoptosis or necrosis as determined by fluorescence-activated cell sorting analysis using fluorescein isothiocyanate-annexin V and propidium iodide staining (data not shown)”. Further, Applicant argues unexpected results with respect to the interaction between Myc and the dimethylfasudil.  
The Examiner points out that the primary reference Mali teaches in an effort to identify the mechanism behind reduced growth, we examined apoptosis in oncogene bearing cells treated with Rho kinase inhibitors.  We found increased apoptosis in these cells compared to WT KIT receptor, FLT3 receptor, or vector alone expressing cells.  Apoptosis was observed as early as two hours after Rho kinase inhibitor treatment in oncogene bearing cells.  To determine the mechanism of such rapid apoptosis in oncogene bearing cells. We examined the activation of several known downstream substrates of ROCK kinases. " (See Abstract) Furthermore, the Mali reference relies on treatment of heterogeneous hematologic malignancies such as,  Myeloproliferative disorder (MPD) and acute myeloid leukemia (AML). (See Abstract) As provided above,  Delgado et al. teaches “When transgenic mice overexpress c-Myc or N-Myc in mature cells from the lymphoid or myeloid lineages, the result is lymphoma or leukemia. In agreement, enforced expression of c-Myc blocks the differentiation in several leukemia-derived cell lines capable of differentiating in culture. Not surprising, MYC deregulation is recurrently found in many types of human lymphoma and leukemia. Whereas MYC is deregulated by translocation in Burkitt lymphoma and, less frequently, other types of lymphoma, MYC is frequently overexpressed in acute lymphoblastic and myeloid leukemia, through mechanisms unrelated to chromosomal translocation, and is often associated with disease progression.”(See abstract) “The involvement of c-Myc in megakaryocytic differentiation is confirmed in transgenic mice with c-Myc overexpressed in the megakaryocytic lineage... These mice show an increase in low-ploidy megakaryocytes owing to enhanced proliferation and survival, along with the blocking of differentiation.” (p610, first column, para 1) The Examiner maintains that Mali et al. in view of Zhang’s teachings of treatment of oncogene bearing cells with dimethy-fasudil and treatment of heterogeneous hematologic malignancies such as,  Myeloproliferative disorder (MPD) and acute myeloid leukemia (AML)renders obvious the method for selectively 
 Therefore, Applicant’s arguments are not persuasive.
The following rejections are made:
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 5, 19 and 29-32 are rejected under 35 U.S.C. 102(a)(1)  as being anticipated by Wen et al., (“Identification of Regulators of Polyploidization Presents Therapeutic Targets for Treatment of AMKL,” Cell, 150, pp. 575-589, August 3, 2012). 
Wen et al. teaches expression of dimethyl-fasudil. Importantly, treatment of oncogene bearing cells with dimethy-fasudil in treatment of acute megakaryoblastic .


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

Claims 5, 14, 16-17 and 21-32 are rejected under 35 U.S.C. 103 as being unpatentable over Mali et al. (Rho Kinase Inhibitors as Potential Therapeutic Agents for Oncogenic KIT, FLT3, and BCR-ABL Induced Leukemogenesis. Blood Nov 2009, 114 (22) 3909) in view of ZHANG, et. al (ROCK Has a crucial role in regulating prostrate tumor growth through interaction with c-Myc. Oncogene. December 2014, Vol 33, No. 49, pages 5582-5591).
Mali et al. teaches expression of oncogenic KITD816V, FLT3N51, and BCR-ABL in these cells results in constitutive activation of Rho kinases, which is completely inhibited in the presence of Rho kinase inhibitor dimethyl-fasudil. Importantly, treatment of oncogene bearing cells with dimethy-fasudil did not affect the activation of PKA, PKC, AKT, STAT3 or ERK MAPkinase. Furthermore, treatment of oncogenic KITD816V, FLT3N51 and BCR-ABL bearing cells with additional Rho kinase inhibitors (Y27632 and fasudil) also resulted in a dose dependent repression in ligand independent growth in a thymidine incorporation assay. The Mali reference relies on treatment of heterogeneous hematologic malignancies such as,  Myeloproliferative disorder (MPD) and acute myeloid leukemia (AML). The reference teaches tumor and human cells as in claims 29-32. (See Abstract in entirety)
Although, Mali et al. clearly teaches inhibition of oncogenes with the Rho kinase inhibitor dimethyl-fasudil, it fails to specify the MYC gene is above base level.
ZHANG, et. al teaches ROCK Has a crucial role in regulating prostrate tumor growth through interaction with c-Myc.
It would have been obvious to one of ordinary skill in the art at the time of filing to treat cancer in a patient with abnormal levels of the MYC gene. The motivation comes from the general teaching that the Rho kinase inhibitor dimethyl-fasudil inhibited expression of oncogenic cells.  Hence a skilled artisan would have had reasonable expectation of successfully achieving similar efficacy and results of treating cancer with dimethyl-fasudil.  The recitation of testing levels of expression or finding an abnormality, is within the scope of treatment taught by the prior art.  In order, to treat any condition, the disease must be diagnosed, therefore, rendering obvious the step of receiving a cancer sample from a patient, and comparing levels of expression or finding abnormalities such as mutations, as recited in claims 21-28.
Claims 5, 14, and 16-32 are rejected under 35 U.S.C. 103 as being unpatentable over Mali et al. (Rho Kinase Inhibitors as Potential Therapeutic Agents for Oncogenic KIT, FLT3, and BCR-ABL Induced Leukemogenesis. Blood Nov 2009, 114 (22) 3909) in view of ZHANG, et. al (ROCK Has a crucial role in regulating prostrate tumor growth through interaction with c-Myc. Oncogene. December 2014, Vol 33, No. 49, pages 5582-5591), and Li et al. (A global transcriptional regulatory role for c-Myc in Burkitt's lymphoma cells. Proc Natl Acad Sci U S A. 2003;100(14):8164-8169). 
Mali et al. teaches expression of oncogenic KITD816V, FLT3N51, and BCR-ABL in these cells results in constitutive activation of Rho kinases, which is completely inhibited in the presence of Rho kinase inhibitor dimethyl-fasudil. Importantly, treatment of 
Although, Mali et al. clearly teaches inhibition of oncogenes with the Rho kinase inhibitor dimethyl-fasudil, it fails to specify the MYC gene is above base level or the specific cancers.
ZHANG, et. al teaches ROCK Has a crucial role in regulating prostrate tumor growth through interaction with c-Myc.
Li et al. teaches role for c-Myc in Burkitt’s lymphoma cells and that overexpression of c-Myc can cause malignant transformation, and that sustained tumor growth depends on its continued expression.
It would have been obvious to one of ordinary skill in the art at the time of filing to treat cancer in a patient with abnormal levels of the MYC gene. The motivation comes from the general teaching that the Rho kinase inhibitor dimethyl-fasudil inhibited expression of oncogenic cells.  Hence a skilled artisan would have had reasonable expectation of successfully achieving similar efficacy and results of treating cancer with dimethyl-fasudil.  The recitation of testing levels of expression or finding an abnormality, .
Claims 5, 14, 16-17 and 21-32 are rejected under 35 U.S.C. 103 as being unpatentable over Wen et al., (“Identification of Regulators of Polyploidization Presents Therapeutic Targets for Treatment of AMKL,” Cell, 150, pp. 575-589, August 3, 2012) in view of ZHANG, et. al (ROCK Has a crucial role in regulating prostrate tumor growth through interaction with c-Myc. Oncogene. December 2014, Vol 33, No. 49, pages 5582-5591). 
Wen et al. teaches expression of dimethyl-fasudil. Importantly, treatment of oncogene bearing cells with dimethy-fasudil  in treatment of acute megakaryoblastic leukemia. (p 2 summary).  The reference teaches decreased tumor burden of human CD41+ cells (p6 last para).
Although, Wen et al. clearly teaches inhibition of acute megakaryoblastic leukemia inhibitor dimethyl-fasudil, it fails to specify the MYC gene is above base level.
ZHANG, et. al teaches ROCK Has a crucial role in regulating prostrate tumor growth through interaction with c-Myc.
It would have been obvious to one of ordinary skill in the art at the time of filing to treat cancer in a patient with abnormal levels of the MYC gene. The motivation comes from the general teaching that the Rho kinase inhibitor dimethyl-fasudil inhibited expression of oncogenic cells.  Hence a skilled artisan would have had reasonable expectation of successfully achieving similar efficacy and results of treating cancer with .
Claims 5, 14, and 16-32 are rejected under 35 U.S.C. 103 as being unpatentable over Wen et al., (“Identification of Regulators of Polyploidization Presents Therapeutic Targets for Treatment of AMKL,” Cell, 150, pp. 575-589, August 3, 2012)in view of ZHANG, et. al (ROCK Has a crucial role in regulating prostrate tumor growth through interaction with c-Myc. Oncogene. December 2014, Vol 33, No. 49, pages 5582-5591), and Li et al. (A global transcriptional regulatory role for c-Myc in Burkitt's lymphoma cells. Proc Natl Acad Sci U S A. 2003;100(14):8164-8169). 
Wen et al. teaches expression of dimethyl-fasudil. Importantly, treatment of oncogene bearing cells with dimethy-fasudil  in treatment of acute megakaryoblastic leukemia. (p 2 summary).  
Although, Wen et al.  clearly teaches inhibition of oncogenes with the Rho kinase inhibitor dimethyl-fasudil, it fails to specify the MYC gene is above base level or the specific cancers. The reference teaches decreased tumor burden of human CD41+ cells.
ZHANG, et. al teaches ROCK Has a crucial role in regulating prostrate tumor growth through interaction with c-Myc.
Li et al. teaches role for c-Myc in Burkitt’s lymphoma cells and that overexpression of c-Myc can cause malignant transformation, and that sustained tumor growth depends on its continued expression.
It would have been obvious to one of ordinary skill in the art at the time of filing to treat cancer in a patient with abnormal levels of the MYC gene. The motivation comes from the general teaching that the Rho kinase inhibitor dimethyl-fasudil inhibited expression of oncogenic cells.  Hence a skilled artisan would have had reasonable expectation of successfully achieving similar efficacy and results of treating cancer with dimethyl-fasudil.  The recitation of testing levels of expression or finding an abnormality, is within the scope of treatment taught by the prior art.  In order, to treat any condition, the disease must be diagnosed, therefore, rendering obvious the step of receiving a cancer sample from a patient, and comparing levels of expression or finding abnormalities such as mutations, as recited in claims 21-28.

Conclusion
No claims allowed.
The arguments are not persuasive and the rejection is made FINAL.
Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAYLA SOROUSH whose telephone number is (571)272-5008.  The examiner can normally be reached on Monday thru Friday; 8:30 AM to 5:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Shibuya can be reached on (571)272-0629.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you 






/LAYLA SOROUSH/Primary Examiner, Art Unit 1627